              Case 1:17-cv-01088-LY Document 33 Filed 10/30/18 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION
 MARK F. SCHULTZ and                      §
 LANDMARK CONSOLIDATED, INC. §
                                          §  CIVIL ACTION NO. A-17-cv-1088
     Plaintiffs/ Counterclaim Defendants, §
                                          §
 vs.                                      §
                                          §
 JOHN ACKER, and,                         §
 MIRACLE STRIP HOLDINGS, X, LLC §
                                          §
      Defendants/Counterclaimants.        §

                                  JOINT NOTICE OF SETTLEMENT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

      Mark F. Schultz and Landmark Consolidated, Inc. on one hand and John Acker and Miracle Strip
Holdings X, LLC on the other, Plaintiff/ Counter Defendants and Defendants/Counterclaimants in the
above-entitled and numbered cause, hereby NOTIFY THE Court that they have entered into a
Settlement Agreement which calls for payments and ultimate entry of one of two types of judgment
which is being held in escrow.

      Pursuant to the Initial Pretrial Conference with the Court on October 10, 2018, the parties jointly
request that the Court set a status conference in the case for a time convenient to the Court after January
13, 2020. The parties also request that the Court order that all other deadlines in the case be vacated.

Dated: October __, 2018
                                              Respectfully submitted,


                                              By: __/s/ Wanda J. Harkness_________
                                                WANDA J. HARKNESS
                                              State Bar No. 09010100
                                              LAW OFFICES OF WANDA J. HARKNESS
                                              406 Sterzing Street, 3rd floor
                                              Austin, Texas 78704
                                              (512) 472-7467


                                               Page 1 of 2
Case 1:17-cv-01088-LY Document 33 Filed 10/30/18 Page 2 of 2


                        (512) 474-7121 (Telecopier)
                        wjh@lawofficeswjh.com(email)
                        ATTORNEY IN CHARGE FOR
                        PLAINTIFFS/COUNTER-DEFENDANTS
                        MARK F. SCHULTZ and LANDMARK
                        CONSOLIDATED, INC.


                        THE MAJORIE FIRM, LTD.


                        By: /s/ Francis B. Majorie
                                Francis B. Majorie
                        1450 Cottonwood Valley Court
                        Irving, Texas 75038
                        (214) 306-8107 DD
                        (214) 522-7911 (Fax)
                        fbmajorie@themajoriefirm.com

                        ATTORNEY IN CHARGE FOR
                        DEFENDANTS/COUNTER-PLAINTIFFS
                        JOHN ACKER AND MIRACLE STRIP
                        HOLDINGS, X, LLC




                         Page 2 of 2
